Citation Nr: 1410942	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-37 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 8, 2011, for headaches, residuals of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from December 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  In an April 2012 rating decision, the RO granted a 50 percent rating effective from the date of a VA examination, November 8, 2011.  A 50 percent rating is the highest schedular rating available under the pertinent diagnostic code.  In February 2014, the Veteran's representative indicated that the Veteran was only seeking an increase prior to November 8, 2011.  Therefore, the Board has characterized the issue as set forth on the title page and concludes that an increased rating claim for headaches is still before it.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2010, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This issue, as well as claims for an increased rating for a mood disorder and service connection for a cognitive disorder, were remanded in January 2011 for the RO to issue a statement of the case (SOC) for the inextricably intertwined mood disorder and cognitive disorder issues.  An SOC was issued in July 2012; the Veteran did not file a substantive appeal.  The Board's remand directives have been substantially complied with and the only issue remaining on appeal is that listed on the title page.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Prior to November 8, 2011, the headaches consisted of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

Prior to November 8, 2011, the criteria for a 50 percent ratings for headaches, residuals of head injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Codes (DCs) 8045, 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in May 2006 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in May 2006, January 2009, March 2010, February 2011, and November 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's headaches were previously rated under 38 C.F.R. § 4.124a, 4.130, DCs 8045-9403.  DC 8045 evaluates impairment from traumatic brain injury while DC 9403 evaluates impairment from specific (simple) phobia; social phobia.  38 C.F.R. § 4.124a, 4.130, DCs 8045-9403 (2013).  In the April 2012 rating decision awarding a 50 percent rating, the RO assigned such rating under 38 C.F.R. § 4.124a, DCs 8045-8100.  DC 8100 evaluates impairment from migraine headaches.  After reviewing the symptoms as discussed below associated with the Veteran's headaches, the Board concludes that DC 8100 is the most appropriate diagnostic code to rate the Veteran's headaches.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

The Board acknowledges that in Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which the Veteran's disability was rated was error, where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  However, as there is no reduction in the disability rating in the instant case, the holding in Murray is not applicable.

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100 (2013).  

A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  
A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness." Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

In addition to his service-connected headaches resulting from in-service head trauma, the Veteran has also been shown to have had an aneurysm in 2003 that contributes to his headaches.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence fails to differentiate headaches pertaining to his service injury versus those from the aneurysm.  Consequently, the Board will address the total symptomatology attributed to the Veteran's headaches.

The Veteran was afforded a VA examination in May 2006.  He reported having a craniotomy to fix a ruptured aneurysm in 2003.  The examiner opined that the aneurysm could not be related to the in-service head trauma.  The Veteran complained of a headache on a daily basis and he stated that the headache could last from a short period of time to a whole day.  He reported that he sometimes vomited because of the headache.  He reported having a couple of incapacitating episodes from a headache during which he had to lie down in bed for a few days in the last year.  The examiner opined that the Veteran's current headaches were likely to be the result of the in-service head injury and the aneurysm status post-craniotomy.  The examiner opined that it was not possible to tell how much of the headache was caused by the first etiology relating to service or the second etiology, which was not.  

In June 2006, the Veteran reported headaches that could be associated with nauseousness.  They reportedly seemed to be worse at work and associated with stress.  The Veteran rated the pain as four out of ten (4/10) to 5/10.  

A statement from the Veteran received in July 2006 shows that he reported vomiting and having to lie down to relieve some pain.  

An August 2006 record shows that the Veteran reported a pulsation involving his whole head; it was not really throbbing and not really painful.  He reported that it did not affect vision or other neurologic function.  The Veteran reported that he did not notice it at nighttime and that it did not interfere with his sleeping.  He reported having had headaches for 30 years, which were throbbing, whole head in nature.  He stated that that was different from his current symptoms.  

A June 2007 record shows that the Veteran reported having persistent and frequent headaches.  

At a January 2009 VA examination for traumatic brain injury, the Veteran reported severe headaches that were constant.  The headaches were opined to not be prostrating.  The Veteran reported that he might have to lie down in the afternoon.  There were no reported flare-ups of headaches.  The Veteran's headaches caused limitations on his usual daily activities.  The Veteran avoided bending over; avoiding lifting over about ten to 15 pounds; did not do woodworking as much, due to headaches and other psychiatric reasons; did not sit and talk with people as long; and did not do most things for more than ten to 15 minutes at a time.

A May 2009 record shows that the Veteran reported treatment provided limited relief.  The Veteran reported having daily headaches in February 2010.  

The Veteran was afforded a traumatic brain injury VA examination in March 2010.  He reported stable headaches with a good response to current treatment.  The Veteran reported severe headaches that lasted all day, almost every day.  He reported that sound bothered him and having blurry vision once in a while.  

At the September 2010 hearing, the Veteran testified having headaches rated as 8-9/10.  September 2010 Hearing Transcript (T.) at 5.  He testified that he was sensitive to light.  Id.  He testified being nauseous at least five to six times a year.  Id. at 6.  The Veteran testified that his headaches caused him to get irritated and to stay away from people.  Id. at 11.  He also testified sleeping every day, sometimes twice a day due to his headaches.  Id. at 12-13.

At a VA examination in February 2011, the Veteran reported having headaches daily or more often and that lasted for several hours.  During headaches, ordinary activity was possible, but limited.  

The Veteran was afforded a VA examination in November 2011.  His reported symptoms included constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  He reported having nausea and feeling dizzy.  His reported pain lasted more than two days.  The examiner opined that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran stated that he got agitated from his constant headaches.  He could not stand to be around people and got very angry.  His constant pain was debilitating.  He felt groggy when he took pain medication.  

Based on a review of the evidence, the Board concludes that a rating of 50 percent is warranted prior to November 8, 2011.  Although VA examiners prior to November 8, 2011, did not indicate that the Veteran's headaches were prostrating, the symptoms reported at examinations, in treatment records, and at his hearing are consistent with those reported at the November 2011 VA examination, which that examiner opined were very frequent prostrating and prolonged attacks.  Based upon the results of that examination, the RO assigned a 50 percent rating.  In this case, the Board is unable to conclude that the evidence shows that the Veteran's headaches during this appeal were not as severe prior to the November 2011 VA examination.  Throughout this appeal, the Veteran has consistently reported headaches daily, along with nauseousness, vomiting and sensitivity to sound.  He testified being irritable in September 2010, and reported the same at the November 2011 VA examination.  As such, considering that the Veteran's symptoms have been relatively the same prior to the RO's finding that an increase was warranted, the Board concludes that a 50 percent rating is warranted for the duration of this appeal.  

For these reasons, the Board finds that the criteria for a 50 percent rating prior to November 8, 2011, have been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's headache symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's headache disability has resulted in interference with employment or activities of daily life which would warrant an extraschedular rating for this disability.

Moreover, as the Veteran is already in receipt of a total disability rating based on individual employability, the Board need not consider whether such issue was raised by the evidence.  



ORDER

Prior to November 8, 2011, a 50 percent rating for headaches, residuals of head injury is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


